Case 8:15-cv-00011-TPB-CPT Document 153-11 Filed 02/11/20 Page 1 of 1 PagelD 1750

 

Nothing occurs

Exhibit K Time ine

years (2001 — Paris/Oxebridge

2004). Nothing occurs for a eet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

over 9 years. J

2013 2014 2015 2016

= TT

Smith responds to Paris’
postings — August 2004.

 

 

 

 

 

 

 

 

 

 

 

 

Chris Paris files First email exchanges
complaint with the Ohio — 2013 through 2014
Attorney General

claiming Marc Smith/
Elsmar.com is “...running
a lottery...” —June 2004.

 

 

 

 

 

 

 

 

Paris/Oxebridge

" ; " starts Twitter
Initial discussion of Chris Paris’ Chris Paris begins Libel.

business practices. A single defaming Smith in online

discussion with 33 posts by forums — August 2004.
various people — 15 July 2001

through 4 September 2001.

 

 

 

 

 

 

 

 

 

 
